Citation Nr: 0934949	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-21 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.

2.  Entitlement to an initial rating in excess of 10 for 
instability of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1966.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which continued the 10 percent rating for the 
Veteran's service-connected left knee degenerative joint 
disease.  

During the pendency of the appeal, in June 2008, the RO 
assigned a separate 10 percent rating for instability in the 
left knee, effective August 26, 2005.  Since the RO did not 
assign the maximum disability rating possible, the appeal for 
a higher evaluation remains before the Board, and the issues 
before the Board are as listed on the title page.  AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In April 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
left knee degenerative joint disease has been productive of 
painful motion and instability, but he exhibits full 
extension and no worse than 70 degrees of flexion. 

2.  The Veteran's left knee instability has been productive 
of no more than a slight impairment.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for degenerative joint disease of the left knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5260 
(2008).

2.  The criteria for the assignment of a rating in excess of 
10 percent for instability of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, DC 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil  
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disorder in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010 
(2008).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, DC 5003 (2008).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  A noncompensable rating is provided 
where flexion is limited to 60 degrees, a 10 percent rating 
is assigned where flexion is limited to 45 degrees, a 20 
percent rating is assigned when flexion is limited to 30 
degrees, and a 30 percent rating is assigned when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  
See also 38 C.F.R. § 4.71, Plate II (2008), which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.

For recurrent subluxation or lateral instability of the knee, 
DC 5257 provides a 10 percent rating for slight impairment; a 
20 percent rating for moderate impairment; and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a, DC 5257.

It is noted, "[t]he intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actual painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint."  38 C.F.R. § 4.59. 

The Board notes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a Veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran contends that higher ratings are warranted for 
his service-connected left knee disabilities.

Historically, service treatment records indicate that during 
a parachute jump the Veteran sustained an injury to his left 
lower extremity in approximately January 1964.  In a March 
2002 rating decision, service connection for a left knee 
disability was granted and rated as 10 percent disabling.  A 
subsequent December 2004 rating decision continued the 10 
percent disability rating.  The Veteran claims that his 
service-connected knee disability has increased in severity, 
and filed an informal claim for an increased rating in May 
2006.  As previously noted, by rating decision dated December 
2006, the RO continued the 10 percent disability rating under 
Diagnostic Code 5010.  According to a June 2008 rating 
decision, the RO assigned a separate 10 percent rating 
because of instability, effective August 26, 2005, under 
Diagnostic Code 5257. 

A review of the record reveals that a higher rating is not 
warranted in this case.  As noted above, under Diagnostic 
Code 5010, arthritis due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis is rated based 
on limitation of motion of the affected joint.  With respect 
to Diagnostic Code 5260, the Board does not find that a 
higher evaluation is warranted.  According to a May 2006 VA 
examination, the Veteran exhibited flexion to 105 degrees and 
100 degrees upon active and passive range of motion testing, 
respectively, and extension to zero degrees.  The 2006 
examiner also noted that pain occurs at 80 degrees during 
active range of motion testing and 70 degrees during passive 
range of motion testing.  A subsequent VA treatment record 
notes that the Veteran had flexion to 90 degrees.  VA 
treatment records have shown extension to zero degrees 
throughout the course of the rating period.  Although the 
evidence shows he has mild degenerative changes, it does not 
produce a level of limited motion that would allow for the 
assignment of a 20 percent rating (flexion limited to 30 
degrees).  The evidence also does not produce a level of 
limited extension to warrant the assignment of a separate 
rating in that regard (extension limited to 10 degrees).  
Accordingly, the evidence does not establish that a higher 
evaluation is warranted under DC 5260 or that a separate 
rating is warranted under 5261.  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the present case, the evidence of record reveals 
complaints and objective findings of left knee pain; and pain 
was noted to have a functional impact in the 2006 
examination.  The record also reveals complaints of weakness, 
stiffness, swelling, giving way, fatigability and weekly 
flare-ups.  However, the Veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  The 2006 examination indicated that there was no 
limitation of motion on repetitive use.  Although the Board 
is required to consider the effect of pain when making a 
rating determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Even when considering the Veteran's 
complaints of pain, swelling and flare-ups, the criteria for 
the higher rating based on the Veteran's range of motion for 
the left knee are not met.  

The Board notes that separate ratings may be assigned for 
knee disabilities under DCs 5257 and 5003 where there is 
recurrent subluxation or lateral instability in addition to 
X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 
and VAOPGCREC 9- 98.  Both opinions require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.  

As noted above, the RO granted service connection for the 
Veteran's left knee instability and assigned a 10 percent 
rating, effective August 26, 2005.  The Board finds that the 
Veteran's left knee instability has been no more than slight.  
An August 2005 VA treatment record reflects complaints of 
weakness and feeling like the knee was going to give way.  A 
March 2006 VA treatment report noted that there was joint 
play in the left knee, not clinically significant.  An August 
2007 VA treatment report noted that there was medial opening 
with valgus stress test and a medial collateral ligament 
(MCL) injury was suspected.  Subsequent treatment reports 
reported no laxity, and according to a September 2007 
treatment report, an MRI showed mild degeneration and an 
apparent intact MCL.  Although the Veteran uses a brace, and 
on occasion a cane, there has been no clinical evidence to 
support a conclusion that he has more than slight impairment 
of the left knee.  Thus, the evidence does not establish 
manifestations of moderate knee impairment to warrant a 20 
percent evaluation under DC 5257.

The Board has also considered other knee-related diagnostic 
codes to determine if any would result in higher or 
additional separate ratings than that already assigned, but 
finds none.  Diagnostic Code 5256 is inapt because there is 
no medical evidence of any ankylosis associated with the 
Veteran's knee disability, including with consideration of 
additional functional impairment due to pain.  Additionally, 
there is no evidence showing he has ever been diagnosed with 
impairment of the tibula and fibula or genu recurvatum or has 
had removal of the semilunar cartilage.  Therefore, 
Diagnostic Codes 5259, 5262, and 5263 do not assist the 
Veteran in obtaining a higher evaluation.  With regard to 
Diagnostic Code 5258, there is no evidence of any recurrent 
dislocation of the semilunar cartilage.  Therefore, rating 
under this code would also be inappropriate. 

The Veteran is competent to report his symptoms.  See Layno 
v. Brown, 6 Vet. App. 435 (1994).  To the extent that he has 
asserted his service-connected left knee disabilities warrant 
more than the separately assigned 10 percent evaluations, the 
Board finds that the medical examinations and opinions do not 
establish that the Veteran has any more than slight 
functional impairment of the left knee.

Finally, upon reviewing the longitudinal record in this case, 
the Board finds that a staged rating is not warranted.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  A determination of 
whether a claimant is entitled to an extraschedular rating 
under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, 
the Board must determine if the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  To do this, the Board must determine if the 
criteria found in the rating schedule reasonably describes 
the claimant's disability level and symptomatology.  If this 
is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as marked interference 
with employment and frequent periods of hospitalization.  If 
the Board determines that the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and the disability picture exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization, the case must be 
referred for completion of the third step -- to determine 
whether, to accord justice, an extraschedular rating must be 
assigned.  See Thun v. Peake, 22 Vet. App. 111 (2008), 
affirmed sub nom. Thun v. Shinseki, -- F.3d -- No. 2008-7135 
(Fed. Cir. July 17, 2009).

In this instance, the Veteran's limitation of flexion and 
instability are clearly accounted for in Diagnostic Codes 
5260 and 5257.  The Board finds these Diagnostic Codes 
adequately address the Veteran's symptoms.

The Board notes that the Veteran has asserted that his 
service-connected knee disability has affected his ability to 
work.  Moreover, the May 2006 VA examination indicates 
significant impairment in occupational functioning, as well 
as impairment in some activities of daily living.  However, 
such impairment is found to be contemplated in the award of 
the separate 10 percent schedular evaluations.  Even if the 
Veteran is unable to engage in prolonged physical activity 
due to his service-connected knee disability, there is no 
evidence showing he experiences marked interference in his 
employment.  On substantive appeal, the Veteran noted that 
his occupation as a salesman for a car dealership, being on 
his feet all day, has taken its toll on his lower body frame 
and income.  However, the Veteran has not submitted any 
evidence showing marked interference with his occupational 
employment so as to render the application of the rating 
schedule impractical.  To the extent that the Veteran does 
experience occupational impairment, the schedule of ratings 
is based on average impairment of earning capacity.  
Additionally, there is no evidence of record suggesting that 
the Veteran's left knee disabilities result in frequent 
periods of hospitalization.  The evidence in this case does 
not show that the manifestations of the Veteran's service-
connected disability have rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  There is no indication of such 
unusual or exceptional circumstances such as to warrant a 
remand for a referral to the Chief Benefits Director of VA's 
Compensation and Pension Service for extraschedular 
consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008), 
affirmed sub nom. Thun v. Shinseki, -- F.3d -- No. 2008-7135 
(Fed. Cir. July 17, 2009).  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

For the reasons and bases expressed above, the Board 
concludes that a disability evaluation in excess of 10 
percent for degenerative joint disease of the left knee is 
not warranted.  Additionally, a rating in excess of 10 
percent for instability of the left knee is not warranted.  
The preponderance of the evidence is against the claims, and 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002). The appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in May 
2006, before the original adjudication of the claims.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate claims for increased 
rating, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have.  
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in May 2006.  The Board 
concludes that the Veteran has been afforded appropriate 
notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for increased rating, and 
the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  A VA 
Examination was performed in May 2006 in order to obtain 
medical evidence as to the extent of the claimed disability.  
VA treatment records dated from 2005 to 2008 were obtained 
and associated with the claims folder.  There is no 
identified relevant evidence that has not been accounted for. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

A rating in excess of 10 percent for degenerative joint 
disease of the left knee is denied. 

A rating in excess of 10 percent for instability of the left 
knee is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


